Exhibit 10.1(2)

Execution Copy

AMENDMENT NO. 2

TO THE

UPS RETIREMENT PLAN

AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2010

WHEREAS, United Parcel Service of America, Inc. (“UPS”) and its affiliated
corporations established the UPS Retirement Plan (“Plan”) for the benefit of its
employees, in order to provide benefits to those employees upon their
retirement, disability, or death, effective as of September 1, 1961; and

WHEREAS, the Plan, as adopted and amended from time to time, was most recently
amended and restated in its entirety, effective as of January 1, 2010; and

WHEREAS, the Plan was most recently amended by Amendment No. 1; and

WHEREAS, UPS desires to amend the Plan to revise the definition of Compensation
to exclude payments from a state disability insurance fund that are applied to
offset salary continuation benefits from the UPS Income Protection Plan.

NOW THEREFORE, pursuant to the authority vested in the Board of Directors by
Section 7.1 of the UPS Retirement Plan (the “Plan”), Section 1.1(o)(ii)(B) is
hereby amended, effective June 1, 2011, to read as follows:

 

  (B) Disability payments from an insurance carrier, a state disability
insurance fund, this Plan or any other disability plan maintained by an Employer
Company or a Related Employer;

Except as amended by this Amendment No. 2, the Plan as in effect immediately
prior to the date of this Amendment shall remain in full force and effect.

IN WITNESS WHEREOF, the undersigned certify that United Parcel Service of
America, Inc. based upon action by the Board of Directors on August 1st, 2011
has caused this Amendment No. 2 to be adopted.

 

ATTEST:          

UNITED PARCEL SERVICE

OF AMERICA, INC.

    /s/ Teri P. McClure           /s/ D. Scott Davis    

Teri P. McClure

Secretary

         

D. Scott Davis

Chairman

   